Citation Nr: 1421671	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service from February 1987 to February 1989, from July 1992 to August 1996, and from December 2003 to March 2005.  The Veteran served in combat in Iraq, and had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal is now under the jurisdiction of the RO in Indianapolis, Indiana.  
 
The entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran had a diagnosis of tennis elbow on the right side prior to entry into his most recent period of active duty; the disorder worsened during active service and such manifestations are not clearly and unmistakably the result of the natural progression of the disease process.  

2.  The Veteran developed chronic hypertension necessitating medication within the first post-service year after his separation from the most recent period of active duty.  

3.  The Veteran does not experience a bilateral hearing loss disability for VA purposes.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right elbow disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2013).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Further, with respect the claims for service connection for hypertension and a right elbow disorder, as the decision below represents a full grant of the benefits sought, any potential defect with respect to notice for these issues is moot.  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim (to include downstream issues such as entitlement to a higher rating and/or effective date).  Indeed, those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  Also, in March 2006 the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective date, as outlined in Dingess-Hartman. 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States (VFW), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection for a bilateral hearing loss disability (i.e. the claim denied below).  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for service connection for a hearing loss disability, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded comprehensive VA examinations to address his contentions, and the reports of these examinations are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection and Presumption of Soundness

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with hypertension and has claimed entitlement to a bilateral hearing loss disability (i.e. an "other organic disorder of the nervous system").  Such disorders are listed as examples of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply to those claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptomatology must be demonstrated by the evidence if the Veteran is to obtain service connection for those claimed disorders on a direct basis.  Id.  

Further, as a listed "chronic disease," if  hypertension and/or a bilateral hearing loss disability is/are manifested to a compensable degree within the first post-service year, service connection will be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).   Moreover, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Id.

Analysis-Right Elbow

The Veteran in this case contends that he had been diagnosed with right-sided tennis elbow in May or June 2003, prior to his activation for deployment to Iraq in his last period of active service.  Essentially, he states that a private physician performed an injection to the elbow and that he was pain-free for several months.  Later, he reported to active duty, and the stresses of service, both at Ft. Drum, New York and in Iraq, caused the tennis elbow to worsen.  He notes that he was treated with injections by Army medical personnel in 2004; however, that the treatments were not effective, and that he currently experiences painful tennis elbow on the right side.  

The Veteran has been assessed in post-service VA clinical records as experiencing a chronic right elbow disorder, and the service treatment records do note that the Veteran did report to Army medical personnel that he had an injection done for his right elbow prior to activation for the most recent period of service.  Further, the service treatment records document treatment throughout 2004 during the Veteran's duty in Iraq, with annotations that the right elbow was not responsive to injection therapy by service medical personnel.  An examining physician's assistant (PA) recorded the Veteran's history, and noted that the Veteran was pain-free after the private 2003 injection; however, upon reporting to Ft. Drum, the effectiveness of the shot was wearing off and further injection therapy, as well as splinting and physical therapy, was needed during the last period of active service.  It was noted that the worsening of the right elbow disorder was a consequence of the Veteran's active service, and was not a result of any type of misconduct.  

The RO, in denying the claim, determined that the Veteran's right elbow disorder clearly and unmistakably pre-existed his last period of service and clearly and unmistakably was not aggravated by his service.  The Board disagrees.  

Essentially, while the Veteran is clear that he did have a right elbow disorder prior to his last period of active duty (and he does not contend otherwise), the record shows that the condition was benign at the beginning of that period.  Indeed, the Veteran was accepted to active service as part of his National Guard unit's activation, and there is no indication of any limitation of duty which would prevent deployment or the full participation in military duties.  Despite this, there are several annotations in the service treatment records which confirm the existence of tennis elbow on the right side, and also confirm that the Veteran required several episodes of treatment, with little therapeutic relief, during that period of service.  Such manifestations were expressly determined by service department medical personnel to have been incurred in the line of duty, and thus demonstrate a worsening of the right elbow condition beyond the natural progression of the disease process.  As this is the case, the evidence shows that while the right elbow disorder did clearly and unmistakably pre-exist service, it does not show that it clearly and unmistakably was not aggravated by service (i.e. the evidence demonstrates that the worsening in service was due to in-service factors as opposed to a natural progression of the disease process).  Thus, the presumption of soundness is not rebutted, and the claim is granted.  

Analysis-Hypertension

The Veteran asserts that he was diagnosed with hypertension within the first post-service year after his last period of active duty.  He has asserted that hypertension was assessed while in Iraq; however, he states that he was prescribed antihypertensive medication for the condition in the year following his most recent separation from service.  

The Veteran separated from his most recent period of active service in March 2005.  In March 2006, he reported to a VA nurse that he had accidently lost some of his Lisinopril down the sink and was requesting a refill of his prescription.  A March 2007 VA examiner noted that the Veteran had hypertension which had been managed by medication (Lisinopril) "since 2006."  

A "chronic disease" which becomes manifest to a compensable degree within the first post-service year shall be presumed to have been incurred in active service.  See 38 C.F.R.  §§ 3.307, 3.309.  Hypertension requiring the usage of medication, if service-connected, warrants a 10 percent disability evaluation, and, as noted above, is a "chronic disease" within the meaning of VA regulations.  See 38 C.F.R. §§ 3.304, 4.104, Diagnostic Code 7101.  The Veteran clearly was diagnosed with hypertension within the first post-service year (following his most recent period of active duty), as he had been on a regular regimen of antihypertensive at some point prior to March 2006 (when he sought out a VA nurse for a refill due to losing his pills down the drain).  As this is the case, he demonstrated that compensable hypertension was, at the very least, first manifest in the first post-service year (after the last period of active duty), and thus, it is to be presumed to have been incurred in active duty.  Accordingly, service connection for this disorder is granted.    

Analysis-Bilateral Hearing Loss Disability

The Veteran in this case alleges that he developed a bilateral hearing loss disability for VA purposes, and that such a disability had causal origins with his active service.  Specifically, he attributes a hearing loss disability to his exposure to combat during his most recent period of active duty.  

The Veteran has, essentially, manifested complaints of having difficulty in hearing acuity.  He has been awarded the Combat Action Badge (CAB) as a result of his last period of active duty, and has alleged experiencing being in proximity to mortar and rocket explosions which were very loud.  This exposure is consistent with the type of service rendered, and is not contested by the Board.  At issue, then, is whether the Veteran experiences a hearing loss disability for VA purposes, and if so, if such a disorder can be linked to in-service noise exposure.  

Unfortunately, the record does not contain any assessment which would indicate that the Veteran has a hearing loss disability within the meaning of 38 C.F.R. § 3.385.  Specifically, while he has maintained complaints of hearing loss symptoms, VA audiological examinations of January 2008 and March 2010 revealed hearing that was within normal limits.  The most recent assessment noted "normal hearing sensitivity bilaterally," with the speech recognition scores deemed to be "excellent."  The 2010 audiologist did not offer an opinion with respect to etiology, as there was no current disability reported.  

In any claim for service connection, it is first and foremost a requirement that a disability capable of service connection be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran, as a layperson, is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, a layperson is competent to identify a simple medical disorder; however, more complex medical disorder and etiologies are outside of a layperson's knowledge base).  He is not, however, competent to report on medical matters that are "complex" in nature, which would include the ability to ascertain a hearing loss disability for VA purposes.  Id.  The Veteran did serve as a medic while on active duty; however, he has not shown that he possesses the skills or training necessary to opine on something as complicated as the existence of a hearing loss disability for VA purposes (something which requires specific education and understanding of advanced audiological testing equipment to assess).  Thus, while the Board does not doubt that the Veteran may experience occasional problems in hearing as he has reported, those symptoms, unaccompanied by a diagnosis of a hearing loss disability for VA purposes, do not meet the requirement for a current disability so as to warrant further consideration of the claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).   Simply, while the Veteran's complaints of hearing loss have been considered, they are outweighed by the audiology opinions of record which fail to diagnose a hearing loss disability within the meaning of 38 C.F.R. § 3.385.  As that is the case, the most basic element of the claim for service connection has not been met, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable, because the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right elbow disability is granted.  

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a bilateral hearing loss disability is denied.  


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


